COURT OF APPEALS















 






 
                                                                              
 
 
 
 
 
COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
LLOYD AND ANGELA
  BROWN,
 
                            Appellants,
 
v.
 
EPIFANIO
  HINOJOSA,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-02-00337-CV
 
Appeal from the
 
118th Judicial District Court
 
of Martin County, Texas
 
(TC# 5662)




 
O P I N I O N
 
This appeal is before the Court on
its own motion to dismiss pursuant to Tex.
R. App.  P. 37.3(b), which states:
(b) If No Clerk=s Record Filed Due to Appellant=s Fault.  If the trial court clerk failed to file the clerk=s record because the appellant failed to pay or make
arrangements to pay the clerk=s fee for preparing the clerk=s record, the appellate court mayBon a party=s motion
or its own initiativeBdismiss the appeal for want of prosecution unless the
appellant was entitled to proceed without payment of costs.  The court must give the appellant a
reasonable opportunity to cure before dismissal.
 
On September 3, 2002, pursuant to Tex. R. App. P. 37.3(b), this Court=s clerk sent Appellants a notice of
the Court=s intent to dismiss if, within ten
days of the notice, the Appellants did not respond showing grounds to continue
the appeal.  Appellants wholly failed to
respond. 




The Court has
considered this cause and concludes the appeal should be dismissed pursuant to
Tex. R. App. P. 37.3(b).  We therefore
dismiss the appeal.
October 17, 2002
 
__________________________________
RICHARD BARAJAS, Chief Justice
 
 
Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.
 
(Do Not Publish)